DETAILED ACTION
Allowable Subject Matter
Claim(s) 1 – 3 and 6 - 20 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, , teaches a head-mounted virtual reality display device, comprising: a body; and at least four infrared light reflectors arranged on an outer face of the body and configured to retroreflect an infrared light beam, wherein the at least four infrared light reflectors are not co-planar.  However, the closest prior art does not teach wherein the at least four infrared light reflectors comprises a first infrared light reflector and a second infrared light reflector, and wherein an infrared spot formed by the infrared light beam reflected by the first infrared light reflector is different from another infrared spot formed by the infrared light beam reflected by the second infrared light reflector and the first infrared light has a larger reflection surface area than the second infrared light reflector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487